           Case 6:21-cv-00299-ADA Document 524 Filed 04/19/21 Page 1 of 4




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                    WACO DIVISION


VLSI TECHNOLOGY LLC,

                         Plaintiff,
                                                           Civil Action No. 6:21-cv-00299-ADA

          v.


INTEL CORPORATION,

                         Defendant.




DEFENDANT INTEL CORPORATION’S APRIL 13, 2021 SUBMISSION REGARDING
        OBJECTIONS AND ISSUES TO RAISE WITH THE COURT1




1
    Intel reserves all objections made to VLSI’s disclosures even if not raised in this submission.
               Case 6:21-cv-00299-ADA Document 524 Filed 04/19/21 Page 2 of 4




1.            Dr. Sullivan's New and Improper Opinion and Testimony Should be Precluded.

     Dr. Sullivan's opinion and testimony should be excluded for the reasons set forth in Intel 's
Renewed Daubert Motion to Exclude Dr. Sullivan's Testimon Dkt. 469 . Dr. Sullivan's new
0    llliOn
              - is based on a hedonic regression analysis that is wholly disconnected from the
accused products. In fact, -      of all the transactions involving the accused products that Dr.
Sullivan includes in his regression occmTed outside of the <lama es eriod and Dr. Sullivan
pmpo1ts to detennine damages for Intel's 2020 sales                                              in his
regression. Dr. Sullivan's testimony violates well-established Federal Circuit law holding that
patent damages must be based only on the value of the specific accused features of the accused
products-and cannot be based upon the value of non-accused features or products. Uniloc USA,
Inc. v. Microsoft Corp., 632 F.3d 1292, 1315 (Fed. Cir. 2011) ("The patentee bears the burden of
proving damages. To properly cany this burden, the patentee must sufficiently [tie the expe1t
testimony on damages] to the facts of the case. If the patentee fails to tie the theo1y to the facts of
the case, the testimony must be excluded."). Dr. Sullivan's testimony should be excluded in full.

2.            Dr. Sullivan's Demonstratives Regarding Sales Outside the Damages Period Should
              be Excluded [PDX8.6; PDXS.44-46; PDXS.63-65].

        These demonstratives refer to unit sales and revenues outside of the damages period.
PDX8.63-65 disclose                     of "pre-notice unit sales," which includes six years of sales
outside the damages period, and PDX8.44-46 and PDX8.64 list                        in revenues from
sales outside the damages period. This is improper. Intel MIL 20 (Dkt. 469). Because the Court
granted Intel's motion for sUilllna1y judgment of no pre-complaint damages, the damages period
now begins on March 1, 2019. Dr. Sullivan should not be permitted to offer demonstratives or
testimony about unit sales or revenues before that date. Allowing him to refer to "pre-suit" unit
sales or revenues could confuse the jmy into (1) improperly believing it should consider sales or
revenues from before March 1, 2019, even though those sales and revenues fall outside the
damages period, (2) improperly inflating the damages award, or (3) inconectly believing that Intel
is improperly refusing to pay damages for the period before March 1, 2019. Rule 403 is intended
to preclude this type of prejudice and jmy confusion. Old Chiefv. United States, 519 U.S. 172,
180 (1997) (noting need to avoid unfair prejudice under FRE 403 based on "an undue tendency to
suggest decision on an improper basis, commonly, though not necessarily, an emotional one").

3.            Dr. Sullivan's Slides Violating Intel MIL 12 Should Be Precluded [PDXS.5-6].

         PDX8.5-6 violate Intel's granted MIL 12, which prevents VLSI from refening to overall
revenues and sales for the accused products. PDX8.5 pmpo1ts to list the "average price" for the
accused products, and PDX8.6, the ve1y next slide, lists total accused unit sales- which the jmy
simply needs to multiply to derive a total revenue number. Given that VLSI has not even attempted
to satisfy the "entire market value mle" by showing the accused features are the basis for customer
demand, this would be improper and prejudice the jmy's damages determination. See Uniloc, 632
F.3d at 1319-20. Moreover, Dr. Sullivan admitted that it is not necessaiy for him to disclose total
accused product revenues to explain his calculations or damages opinion. Sullivan Rpt. ,r 283
n.478 (number "does not require disclosure of accused sales").


                                                   1
         Case 6:21-cv-00299-ADA Document 524 Filed 04/19/21 Page 3 of 4




4.     Improper Exhibits Included in Dr. Sullivan's Demonstratives Should be Precluded
       [PDX8.6; PDX 8.16-17; PDXS.20-21; PDXS.44-46].

        These slides disclose po1iions of improper and objectionable exhibits. PDX8 .6 refers to
PTX-3904, which discloses unit sales from six years outside the damages period. PDX8.16-17
cite PTX-2617-18, which are 10-Ks that refer to Intel 's total company revenues, in violation of the
Comi 's rnling on Intel's MIL 11. PDX8 .20-21 cite ten exhibits that disclose overall company
revenues and financial perfo1m ance in violation of Intel's MIL 11 , sales from outside the damages
period, and total revenues for the accused products in violation of Intel 's MIL 12. PDX8.44-46
cite PTX-3910, which lists total accused revenues and revenues from outside the damages period.
Dr. Sullivan should not be pennitted to introduce these exhibits or discuss their content.

5.     VLSl's Objections to Intel Demonstratives DDX-3.10-14 Are Without Merit.

        DDX-3.10-14 depict factual info1m ation about (1) products that include Intel processors,
and (2) the locations and sizes of Intel's global manufactming sites. DDX-3.1 0-11 are nearly
identical to slides in Intel's opening demonstratives that the Comi approved over VLSI's objection,
consistent with its rnling on VLSI's MIL 3.2, which only excluded philanthropy or reputation
evidence. 4/12 Tr. (Rough) at 13:15-23, 14:10-20. The remaining three demonstratives contain
public infonnation regarding Intel's manufactming locations--exactly the type of background
info1mation the Comi allowed both paiiies to discuss, id. , and that VLSI has ah eady offered for
SigmaTel and NXP, e.g., id. at 46:15-18, 93:16-23, 96:4-6, 100:7-13, 102:14-17, 151:7-16,
152:10-12, 153:2-6, 155:2-6, 156:13-158:1, 159:25-160:4, 161:24-162:14, 164:13-165:8.

6.     Intel Witnesses May Properly Testify Regarding Intel's Cold Reset Feature.

       VLSI claims that Intel is recluded from addressin Intel's "cold reset" feature because

             But evidence and ai·gmnent regarding cold reset (in the patent or in Intel 's products)
is pe1missible inasmuch as: (1) the ' 187 patent ai·ose out of work on and claims cold reset
processes, which is highly relevant to Intel 's noninfringement defenses given that VLSI's
remaining accusations ai·e directed to a C6 low power state that has nothing to do with cold reset,
(2) the jmy has afready heai·d considerable evidence about "cold reset" or "cold boot," both in
general and in the specific context of Intel's products, all without objection from VLSI, e.g., 4/12
Tr. (Rough) at 85:18-23, 287:25-288:1, 286:11 -20, 287:15-23, 287:2-4, and (3) prior aii patents
on which Intel intends to rely ai·e cold reset patents, id. at 79:14-15.

7.     Objection to Hearsay Evidence from Former Apple CEO Steve Jobs and Other
       Unidentified "Customers" [PDX7.25]

       PDX7.25 refers to pmpo1ied statements by "Intel and its customers," accompanied by a
photograph of former Apple CEO Steve Jobs and a graph compai·ing the projected "perfo1mance
per watt" of Intel and PowerPC processors in mid-2006. The demonstrative, presented without
context, is in elevant, likely to confuse the jmy , and constitutes inadmissible heai·say for which
VLSI has identified no exception. Fed. R. Evid. 803, 804.




                                                 2
        Case 6:21-cv-00299-ADA Document 524 Filed 04/19/21 Page 4 of 4




 Dated: April 13, 2021                             Respectfully submitted,

                                                   /s/ J. Stephen Ravel
 OF COUNSEL:                                       J. Stephen Ravel
                                                   Texas State Bar No. 16584975
 William F. Lee (Pro Hac Vice)                     Kelly Ransom
 Louis W. Tompros (Pro Hac Vice)                   Texas State Bar No. 24109427
 Kate Saxton (Pro Hac Vice)                        KELLY HART & HALLMAN LLP
 WILMER CUTLER PICKERING HALE                      303 Colorado, Suite 2000
  & DORR LLP                                       Austin, Texas 78701
 60 State Street                                   Tel: (512) 495-6429
 Boston, Massachusetts 02109                       Email: steve.ravel@kellyhart.com
 Tel: (617) 526-6000                               Email: kelly.ransom@kellyhart.com
 Email: william.lee@wilmerhale.com
 Email: louis.tompros@wilmerhale.com               James E. Wren
 Email: kate.saxton@wilmerhale.com                 Texas State Bar No. 22018200
                                                   1 Bear Place, Unit 97288
 Gregory H. Lantier (Pro Hac Vice)                 Waco, Texas 76798
 Amanda L. Major (Pro Hac Vice)                    Tel: (254) 710-7670
 WILMER CUTLER PICKERING HALE                      Email: james.wren@baylor.edu
  & DORR LLP
 1875 Pennsylvania Avenue                          Harry L. Gillam, Jr.
 Washington DC 20006                               Texas State Bar No. 07921800
 Tel: (202) 663-6000                               GILLAM & SMITH, L.L.P.
 Email: gregory.lantier@wilmerhale.com             303 South Washington Avenue
 Email: amanda.major@wilmerhale.com                Marshall, Texas 75670
                                                   Tel: (903) 934-8450
                                                   Email: gil@gillamsmithlaw.com

                                                   Attorneys for Intel Corporation


                               CERTIFICATE OF SERVICE

       I hereby certify that all counsel of record who are deemed to have consented to electronic

service are being served with a copy of the foregoing document via electronic mail on

April 13, 2021.


                                      /s/ J. Stephen Ravel
                                        J. Stephen Ravel




                                               3
